Citation Nr: 0906197	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  04-22 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer 
with recurrent diarrhea, currently rated as 40 percent 
disabling.  

2.  Whether new and material evidence has been received to 
reopen claims for service connection for a bilateral ankle 
disability, residuals of shin splints, chest pain, leg 
cramps, and a bilateral shoulder disability (on bases other 
than due to undiagnosed illness).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.  

This appeal arises from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which granted service connection 
for chronic diarrhea and assigned a 10 percent rating; denied 
service connection for joint pain, as an undiagnosed illness; 
and denied the veteran's request to reopen his claims for 
service connection for a bilateral ankle condition, shin 
splints, skin rash, headaches, chest pain, leg cramps and a 
bilateral shoulder condition.  

Subsequently, in a May 2004 rating decision the RO granted 
service connection for tension headaches, and granted an 
increased combined rating for duodenal ulcer (previously 
rated separately as 20 percent disabling) with recurrent 
diarrhea, now rated as 40 percent disabling.  In addition, 
the RO found clear and unmistakable error in the previous 
decision denying service connection for a skin rash.  Service 
connection for folliculitis with neurodermatitis was granted 
and a 10 percent rating was assigned.  

The Board remanded the case in October 2006.  Previously, the 
issue of whether new and material evidence had been submitted 
to reopen the claim for service connection for a skin rash 
was included in the October 2006 remand of the Board of 
Veterans' Appeals (Board) in error.  In this regard, a May 
2004 letter to the veteran notified him that service 
connection for folliculitis with neurodermatitis was granted 
and a 10 percent rating assigned effective February 26, 2001.  
The May 2004 grant of service connection for folliculitis 
with neurodermatitis resulted in there being no case or 
controversy as to the issue of whether the claim for service 
connection for skin rash should be reopened.  There is no 
indication that the veteran is seeking service connection for 
any skin disorder other than the one for which service 
connection has been granted.  Therefore, the matter is 
resolved.  Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  In 
addition, the claims folder does not include a notice of 
disagreement with the rating or effective date assigned for 
the veteran's service-connected folliculitis with 
neurodermatitis.  38 C.F.R. §§ 20.200, 20.201 (2008).  
Consequently, at this time the Board does not have appellate 
jurisdiction of either the issue of service connection for a 
skin disorder, or the rating or effective dates assigned for 
the veteran's service-connected folliculitis with 
neurodermatitis.  

In October 2006, the Board also remanded the issues of an 
increased rating for duodenal ulcer with recurrent diarrhea, 
service connection for generalized muscle and joint pain, and 
whether new and material evidence had been submitted to 
reopen the claims of service connection for a bilateral ankle 
condition, shin splints, skin rash, migraines, chest pain, 
leg cramps and a bilateral shoulder condition.   

In a December 2007 rating decision, the RO granted service 
connection for generalized muscle and joint pain claimed as 
due to undiagnosed illness.  His service-connected 
generalized muscle and joint pain was listed and rated as 
fibromyalgia in the section of the rating decision for 
listing disorders subject to compensation.  The Board finds, 
however, that the issues pertaining to specific joint 
problems claimed as due to causes other than an undiagnosed 
illness (such as the bilateral ankle disability, residuals of 
shin splints, chest pain, leg cramps and a bilateral shoulder 
disability) remain on appeal.

In an August 2008 rating decision the RO granted service 
connection for migraines.  Therefore, the issue of service 
connection for migraines is resolved.  The claims folder does 
not include a notice of disagreement with either the ratings 
or effective dates assigned for the veteran's service-
connected fibromyalgia or migraines.  Therefore, the Board 
does not have appellate jurisdiction of the issue of service 
connection for headaches or migraines, and the issue of the 
rating and effective date assigned for the service connected 
tension and migraines headaches will not be considered in 
this decision.  

After reviewing the claims folder the Board has concluded 
there has been substantial compliance with the actions 
ordered in the October 2006 remand.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  The veteran's duodenal ulcer with chronic diarrhea does 
not produce severe symptoms such as pain which is only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with anemia or 
weight loss productive of definite impairment of health. 

2.  The duodenal ulcer with chronic diarrhea is not analogous 
to severe postgastrectomy syndrome with nausea, sweating, 
circulatory disturbance after meals, hypoglycemic symptoms, 
weight loss with malnutrition, or anemia.  

3.  In rating decisions of May and September 1996, the RO 
denied service connection for a bilateral ankle condition, 
shin splints, chest pains, leg cramps, and a bilateral 
shoulder disorder.  The veteran was notified of the decisions 
by letter, but he did not perfect an appeal.

4.  The evidence submitted since September 1996 is not 
material as it is cumulative and redundant, and is not so 
significant that is must be considered in order to fairly 
decide the merits of the claim because none of the evidence 
links any of the claimed current disabilities to service. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
duodenal ulcer with recurrent diarrhea have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7305, 7308 (2008).  

2.  The September 1996 rating decision denying service 
connection for a bilateral ankle condition, shin splints, 
chest pains, leg cramps, and a bilateral shoulder disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.1103 (2008).  

3.  The additional evidence which has been submitted is not 
new and material, and the claims for service connection for a 
bilateral ankle conditions, shin splints, chest pains, leg 
cramps, and a bilateral shoulder disorder have not been 
reopened.  38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  During the 
pendency of this the appeal the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), held that 
notice of requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to increased ratings claims and outlined the 
information which must be included in notices pertaining to 
veteran's filing a claim for increased ratings.  This 
included notifying the claimant of the following:

medical or lay evidence that the claimant must 
provide, or ask VA to obtain, demonstrating a 
worsening or increase in severity of the disability 
and the effect that worsening has on employment and 
daily life; 

at least a general notice of the diagnostic code 
(DC) criteria, including any specific test or 
measurement with any applicable cross-referenced DC 
under which the veteran may be rated, if the 
requirements for an increase in evaluation would 
not be satisfied by a noticeable worsening or 
increase in severity of the disability and the 
effect that worsening has on employment and daily 
life; 

that a disability evaluation is determined by 
applying relevant Diagnostic Codes, which range 
typically between 0 percent to as much as 100 
percent, and is based on the nature of the symptoms 
for which disability compensation is sought, their 
severity and duration, and their impact upon 
employment and daily life; and 

examples of the types of medical and lay evidence 
that are relevant to establishing entitlement to 
increased compensation (such as competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
it). 

The claim was remanded previously in October 2006, in part, 
to ensure the veteran had received proper notice.  The RO 
sent a letter to the veteran in January 2007 which listed the 
type of evidence which was needed to demonstrate the 
veteran's service connected disorder had increased in 
severity.  He was advised that the evidence may be a 
statement from his doctor containing physical and clinical 
findings, the test results or x-rays, and the dates of 
examinations and tests.  He was also advised that he could 
submit statement from other individuals who were able to 
describe the manner in which his disability had become worse.  
He was further advised that he could submit his own statement 
with a description of the symptoms, their frequency, and 
severity.  The letter further described the way VA determines 
the disability rating and effective dates. He was advised 
that they consider the nature and symptoms of the condition, 
the severity and duration of the symptoms, and the impact of 
the conditions and symptoms on employment.  It was noted that 
he could provide information about ongoing treatment, 
including VA or Federal records; recent Social Security 
determinations, and statements from employers as to job 
performance, lost time, and other information regarding how 
the condition had affected his ability to work.   

The Board has noted that the letter did not fulfill all of 
the requirements set forth in the Vazquez case.  In 
particular, the letter did not include the specific rating 
criteria applicable to the claim.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the United States Court of 
Appeals for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the veteran.  The Federal Circuit stated that 
requiring a veteran to demonstrate prejudice as a result of 
any notice error is inconsistent with the purposes of both 
the VCAA and VA's uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the veteran, see Vazquez-Flores, 22 Vet. App. at 48 
("[a]ctual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")(citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46. 

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate an increased rating claim are harmless error and 
did not affect the essential fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  In 
the May 2004 rating decision the criteria for rating the 
disability was set out and explained.  A May 2004 letter to 
the veteran enclosed a copy of that rating decision.  The 
veteran was also provided with the applicable rating criteria 
for in the Statement of the Case in April 2004 (which 
included Diagnostic Code 7319 Irritable Colon Syndrome) and a 
Supplemental Statement of the Case in May 2004 (Diagnostic 
Code 7308 Postgastrectomy syndrome).  The Board notes that 
the veteran's claim was readjudicated following notice of 
this information.  

Based on the notices provided to the veteran, the Board finds 
that a reasonable person could be expected to understand from 
those notices what information or evidence was required for 
an increased rating to be granted.  In addition, the 
veteran's statements submitted to the Board reveal that the 
veteran had actual knowledge of what information or evidence 
was required for an increased rating to be granted.  For 
example, in his notice of disagreement dated in June 2003 the 
veteran referenced that rating criteria which had been 
provided by the RO in a previous rating decision, and 
discussed his own symptoms which were similar to the rating 
criteria.  The Board also notes that the veteran's 
representative organization has provided argument citing the 
specific rating criteria.  Thus, it is clear that there has 
been no prejudice due to inadequate notice.  

As to the veteran's request to reopen his claims for service 
connection, the Board remanded the claims in October 2006 for 
the veteran to be given proper notice as required under Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In January 2007 VA sent 
the veteran a letter which notified him of the basis of the 
prior final denials, explained that new and material evidence 
must be submitted and described what new and material 
evidence was needed.  The letter informed the veteran that 
his claim had previously been denied because there was no 
evidence relating the conditions to his military service.  
The letter explained to the veteran that new and material 
evidence must be submitted.  To qualify as new it must be in 
existence and submitted to VA for the first time.  To be 
material it must pertain to the reason the claim was 
previously denied.  The veteran was advised that the new and 
material evidence submitted needed to relate his claimed 
disorders to service and must raise a reasonable possibility 
of substantiating his claim.  It could not be repetitive or 
cumulative of evidence taken into to consideration when his 
claim was previously denied.  The letter has notified the 
veteran of the basis of the prior denial, explained what 
constitutes new and material evidence and the letter 
therefore meets the requirements set out in Kent.  For that 
reason there is no prejudice to the veteran adjudicating his 
request to reopen at this time.  

The Board also notes that VA has a duty to assist the veteran 
in the development of the claims.  This duty includes 
assisting the veteran in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  With respect to the development of 
evidence, the Board notes that the veteran's service medical 
records, VA records and private records of treatment have 
been obtained.  The veteran has not identified any pertinent 
evidence which has not been obtained.  The veteran has been 
examined by VA on more than one occasion to determine the 
current severity of his duodenal ulcer with recurrent 
diarrhea.  

Based on the foregoing, the Board finds that, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

I.  Entitlement To An Increased Rating For Duodenal Ulcer 
With Recurrent Diarrhea, Currently Rated As 40 Percent 
Disabling.

Relevant Laws and Regulations.  Disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  

While new regulations for rating the digestive system were 
published during the pendency of this appeal in May 2001, 
those changes did not include any alterations in the rating 
criteria for evaluating ulcers.  See 66 Fed. Reg. 29488 
(2001).  

The Schedule for Rating Disabilities provides the following 
general criteria for rating disability of the digestive 
system:  

Experience has shown that the term "peptic ulcer" is not 
sufficiently specific for rating purposes.  Manifest 
differences in ulcers of the stomach or duodenum in 
comparison with those at an anastomotic stoma are 
sufficiently recognized as to warrant two separate graduated 
descriptions.  In evaluating the ulcer, care should be taken 
that the findings adequately identify the particular 
location.  38 C.F.R. § 4.110 (2008).  

There are various postgastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as the "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those occurring from 1 to 3 hours 
after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111 (2008).  

For purposes of evaluating conditions in §4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2008).  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in §4.14.  
38 C.F.R. § 4.113 (2008).  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2008).  

The rating criteria set out at 38 C.F.R. § 4.114, Diagnostic 
Codes 7304 and 7305 for evaluating gastric and duodenal 
ulcers are as follows:  

Severe; pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health
6
0
Moderately severe; less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in 
duration at least four or more times a year
4
0
Moderate; recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations
2
0
Mild; with recurring symptoms once or twice yearly


Postgastrectomy syndrome is rated as follows under 38 C.F.R. 
§ 4,114, Diagnostic Code 7308 (2008).  

Severe; associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, 
and weight loss with malnutrition and anemia
6
0
Moderate; less frequent episodes of epigastric disorders 
with characteristic mild circulatory symptoms after meals 
but with diarrhea and weight loss
4
0
Mild; infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous 
mild manifestations

2
0

Factual Background and Analysis.  The Board has considered 
the full history of the veteran's gastrointestinal 
disability.  Review of his service records revealed that on a 
Report of Medical History dated in February 1991, the veteran 
indicated he had intermittent diarrhea, and in December 1990 
a bleeding ulcer.  Tagamet had been prescribed and the 
problem had resolved.  

Service records in November 1992 reveal the veteran had been 
throwing up blood.  He also reported having blood in his 
stool after throwing up.  He had diarrhea once per month.  
His weight reportedly went up and down.  An upper 
gastrointestinal series (UGI) was ordered.  A November 1992 
UGI revealed mild duodenitis, but was otherwise negative.  No 
ulceration was identified.  

In December 1992, the veteran reported having ten stools that 
day, each with bright red blood.  In July 1993, at service 
separation the veteran's stool was guaiac negative.  The 
veteran weighed 195 pounds.   

In March 1996, the veteran submitted a claim for service 
connection for ulcers.  An examination of the upper 
gastrointestinal tract was attempted in July 1996 but was 
found to be incomplete as the films had been overexposed, and 
it was recommended that a second examination be conducted.  
In July 1996 a VA stomach examination was performed.  The 
veteran reported having a duodenal ulcer since 1990.  He 
complained of frequent heartburn, and occasional coughing up 
of blood streaked sputum and having blood streaked stool.  
The veteran weighed 208 pounds, and his maximum weight during 
the last year was 200 pounds.  He was not anemic, and did not 
have periodic vomiting, hematemesis or melena.  He had pain 
in the epigastric region, two to three times a week.  These 
episodes had occurred 36 times a year.  A duodenal ulcer was 
diagnosed.  

A September 1996 rating decision granted service connection 
for a duodenal ulcer and assigned a 20 percent rating, 
effective March 29, 1996.  

The veteran's duodenal ulcer was re-evaluated by the VA in 
May 1999.  The VA examination report reveals he was employed 
at a prison.  The veteran was taking over the counter 
medications, such as Rolaids, Tums, Pepcid AC and Tagamet.  
He reported having heartburn after each meal and stated he 
had heartburn one to two hours each day.  He had normal bowel 
movements.  However, normal for him had become frequent 
diarrhea since the Persian Gulf.  He had had no bleeding by 
mouth or by rectum.  His weight was currently and was 215 
pounds.  Peptic ulcer disease and recurrent diarrhea were 
diagnosed.  

A June 1999 VA UGI found mild gastroesophageal reflux, but 
was otherwise normal.  No ulcer disease was seen.  

VA outpatient treatment records dating from January 2000 note 
the veteran had a history of peptic ulcer disease and was 
status post treatment for H. Pylori with continuing 
gastritis.  

A VA digestive disorders examination in January 2002 notes 
the veteran's primary complaint was of chronic diarrhea.  He 
had episodes up to ten times per day and on average six times 
per day.  He had soft stools.  Eating stimulated a bowel 
movement and he had occasionally soiled himself.  It occurred 
on average one or two times per month.  Occult blood testing 
was negative.  Chronic diarrhea and peptic ulcer disease were 
diagnosed.  

In an August 2002 rating decision, service connection was 
granted for chronic diarrhea.  A 10 percent rating was 
assigned based on 38 C.F.R. § 4.114, Diagnostic Code 7319 for 
rating irritable colon syndrome.  A separate previously 
granted 20 percent rating was also in effect for a duodenal 
ulcer, rated under 38 C.F.R. § 4.114, Diagnostic Code 7305 
for evaluating duodenal ulcers.  The veteran submitted a 
notice of disagreement and a substantive appeal with the 
rating for chronic diarrhea.  

A private treatment record dated in January 2004 notes that 
he had sometimes seen bright red blood in diarrhea, but had 
no weight loss, nausea or vomiting. 

VA examinations in March 2004 reveal the veteran reported 
having lost 25 pounds in the last month.  There was no sign 
of anemia at the time of the examination.  The veteran 
reported having diarrhea 10-20 times per day.  He complained 
of nausea which felt like regurgitating after almost every 
meal.  He said that he vomited daily but not with every meal.  
He occasionally had blood tinged vomitus, maybe 5 to 10 times 
a year.  He had missed 8-10 days of work due to his diarrhea.  
His diarrhea affected his job.  He was a correctional 
officer.  He could only work the evening or night shifts due 
to his frequent need to go to the toilet.  He was taking 
Lipram with meals for his diarrhea.  He was taking Omeprazole 
for his duodenal ulcer.  There was no evidence of 
malnutrition, anemia or other debility.  

The RO in a May 2004 rating decision assigned a combined 
rating effective February 16, 2001 for a duodenal ulcer with 
recurrent diarrhea, rated as 40 percent disabling, under 
38 C.F.R. § 4.114, Diagnostic Code 7308 for postgastrectomy 
syndrome.  

In May 2007, the RO received the veteran's private medical 
records from Dr. S.  These records included treatment dated 
from January 2004.  The veteran was seen and evaluated in 
January 2004.  The veteran reported having extreme diarrhea, 
6-12 times.  Sometimes he had bright red blood in his stool.  
There was no weight loss, cramps, nausea or vomiting.  
Examination revealed the veteran was well built and well 
nourished.  Stool smear was inadequate and hence blood occult 
was unsatisfactory.  Diagnostic impressions included chronic 
diarrhea, anal fissure, rule out irritable bowel syndrome and 
a colonoscopy was recommended.  

A February 2004 colonoscopy was performed and revealed an 
anal polyp, a superficial fissure and a normal colon.  In his 
February 2004 notes Dr. S. recorded that the colonoscopy was 
negative with no sign of any inflammatory bowel disease.  A 
May 2004 letter indicates the veteran was having pain in the 
anal region and it was not getting any better.  The diarrhea 
had improved.  He had mild anal stenosis and a posterior 
fissure.  There was no colitis, Crohn's disease or ulcerated 
colitis.  It was recommended that the veteran have an 
internal anal sphincterotomy.  An internal sphincterotomy 
with fissurectomy was performed in July 2004.  July 2004 
notes indicate the veteran was feeling better, but as soon as 
he ate he had to rush to the bathroom and had diarrhea.  July 
2005 notes reveal the veteran had gained two pounds and 
weighed 234 pounds.  

Private records from Dr. L. dated in October 2005 reveal that 
he saw the veteran in reference to chronic diarrhea and 
perianal pain.  The veteran had a sphincterotomy which helped 
his symptoms for several months, they then redeveloped.  He 
complained of frequent soiling.  He had evidence of a 
posterior midline fissure.  His issues appeared secondary to 
pruritis ani.  Dr. L. thought his pruritis was aggravated by 
his chronic diarrhea.  He put the veteran on Questran and 
fiber to address the diarrhea.  The veteran had returned that 
day and reported that his diarrhea had resolved with the 
addition of Questran and fiber.  For the first time he had 
normal bowel movements.  

The December 2007 rating decision listed the veteran's 
digestive disorders subject to compensation as follows:  
duodenal ulcer, rated as 20 percent disabling from March 1996 
to February 2001; duodenal ulcer with recurrent diarrhea, 
rated as 40 percent disabling from February 16, 2001; and a 
rating for chronic anal fissure with associated duodenal 
ulcer with recurrent diarrhea, rated as 10 percent disabling.  
The claims folder does not include a notice of disagreement 
with the rating assigned for the chronic anal fissure.  

Based on the procedural history the Board currently has 
jurisdiction of the rating currently framed as duodenal ulcer 
with recurrent diarrhea, rated by analogy under the 
Diagnostic Code for evaluating post gastrectomy syndrome, as 
of February 16, 2001, the effective date for service 
connection for chronic diarrhea.  As the claims folder does 
not include a notice of disagreement with the rating assigned 
for the chronic anal fissure that issue may not be addressed 
by the Board at this time.  38 C.F.R. §§ 20.200, 20.201 
(2008).  

In considering the appropriate diagnostic code for rating the 
veteran's chronic diarrhea, the Board observed that initially 
it was rated under Diagnostic Code 7319, the diagnostic code 
for evaluating irritable colon syndrome.  However, that 
Diagnostic Code does not provide for a rating higher than 30 
percent

The Board has considered rating the disorder under 
alternative diagnostic codes.  The veteran can be placed 
under the Diagnostic Code which gives him a higher rating.  
See 38 C.F.R. § 4.114 set out above.  

The veteran's duodenal ulcer with chronic diarrhea may be 
evaluated under Diagnostic Code 7305 code for rating duodenal 
ulcers.  The criteria for a higher rating to 60 percent for 
duodenal ulcer requires that the disorder be severe with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  While there is reference to a 
25 pound weight loss on the VA examination in March 2004, 
there is no indication it resulted in any impairment of 
health.  In addition, overall, the medical evidence shows an 
upward trend in the veteran's weight.  On VA examination in 
1996 he weighed 208 pounds.  In May 1999, he weighed 215 
pounds.  A private treatment record dated in July 2005 notes 
that he weighed 234 pounds.  A VA record dated in October 
2005 notes a weight of 239 pounds.  Thus, weight loss is not 
shown.  The evidence also does not demonstrate the veteran 
has periodic vomiting, recurrent hematemesis or melena that 
results in anemia and weight loss productive of definite 
impairment of health.  There is no diagnosis of anemia in the 
claims folder.  A VA stomach examination report dated in 
March 2004 specifically notes that there was no malnutrition, 
anemia or other debility.  A private treatment record dated 
in January 2004 notes that he had sometimes seen bright red 
blood in diarrhea, but had no weight loss, nausea or 
vomiting.  The veteran has been treated for his H. pylori 
bacteria and there is no current evidence of an active 
duodenal ulcer, or any evidence of bleeding related to a 
duodenal ulcer.  The VA examination in January 2002 noted 
that occult blood testing was negative.  The veteran 
continues to have symptoms of gastritis, but none which are 
of the severity defined as 60 percent disabling under 
Diagnostic Code 7305.  

Alternatively, 38 C.F.R. § 4.114, Diagnostic Code 7308, post 
gastrectomy syndrome provides a higher rating to 60 percent 
for severe symptoms associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  The 
veteran only meets the requirement of having diarrhea.  
Although he complained of nausea on the VA examination in 
March 2004 which was conducted for compensation purposes, his 
private treatment record dated in January 2004 notes that he 
had no nausea or vomiting.  The Board finds that statements 
made for treatment purposes are more credible.  As explained 
above, the claims folder does not include any findings of 
malnutrition or anemia.  On the contrary, the evidence 
specifically weighs against such findings.  His weights on 
examination have been generally increasing rather than 
decreasing.  A VA stomach examination report dated in March 
2004 specifically notes that there was no malnutrition, 
anemia or other debility.  There is also no evidence of any 
circulatory disturbance or findings of hypoglycemic symptoms 
in either the VA examination reports or the treatment 
records.  In comparing the symptoms shown to the rating 
criteria, the Board finds that any symptoms which are similar 
to postgastrectomy syndrome may fairly be characterized as 
moderate.  The Board finds that the criteria for a higher 60 
percent rating based on 38 C.F.R. § 4.114, Diagnostic Code 
7308 are not demonstrated by the veteran.  

Thus, the preponderance of the evidence is against the claim 
for a rating higher than 40 percent during any of the rating 
period.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2008).  

In addition, the Court in Thun v. Peake, 22 Vet. App. 111 
(2008), instructed that the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  This requires a 
comparison between the level of severity and symptomatology 
of the claimant's service connected disability with the 
criteria found in the rating schedule for that disability.  
The evidence does not reflect any symptoms of the veteran not 
contemplated by the rating schedule.  The Board has concluded 
that referral for consideration of an extraschedular rating 
is not appropriate.  

II.  Whether New And Material Evidence Has Been Received To 
Reopen Claims Of Entitlement To Service Connection For 
Bilateral Ankle Disability, Residuals Of Shin Splints, Chest 
Pain, Leg Cramps And A Bilateral Shoulder Disability

The veteran's claims were previously denied in a decision of 
May 1996 and again in September 1996.  The veteran did not 
appeal, and those decisions became final.

The veteran submitted his request to reopen his claims for 
service connection in February 2001.  During the pendency of 
the veteran's appeal, new regulations were published defining 
new and material evidence.  The provisions of 38 C.F.R. § 
3.156 were changed only for claims filed on or after August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156 (2003)).  The appellant's request to reopen 
his claim was filed in February 2001.  Consequently, the old 
version of § 3.156 applies.  

Relevant Laws and Regulations.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

Once entitlement to service connection for a given disorder 
has been denied by the RO and has not been timely appealed, 
that determination is final.  In order to later establish 
service connection for the disorder in question, it is 
required that new and material evidence be presented 
warranting reopening the claim and reviewing the former 
disposition.  38 C.F.R. §§ 3.104, 3.156(a) (2001).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 C.F.R. § 3.104(a) (2001).  

Factual Background and Analysis.  The RO denied service 
connection for a bilateral ankle condition, shin splints, 
chest pains, leg cramps, and a bilateral shoulder disorder in 
May and September 1996 rating decisions.  The veteran was 
notified his claims were denied by the RO and did not appeal 
those decisions.  In February 2001 the veteran requested his 
claim be reopened.  In August 2002 the RO denied the request 
to reopen the claims.  The veteran appealed to the Board.  

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  For that reason the Board has compared the 
evidence submitted prior to September 1996 with the evidence 
submitted subsequent to that date to determine if new and 
material evidence has been submitted.  

The evidence relevant to the veteran's claims which was of 
record in September 1996 includes:  

Reports of service enlistment examination and inspection at 
service entrance which noted the veteran's upper and lower 
extremities were normal.  In his September 1991 Report of 
Medical History the veteran checked he had swollen or painful 
joints and wrote in on the form that he had soreness.  

Service medical records dated in September 1991 reveal that 
the veteran was being assigned to a painting detail and was 
evaluated for use of a respirator.  The evaluation included 
pulmonary function testing which was within normal limits.  
Chest X-rays were negative.  

In December 1991, the veteran complained of blisters and shin 
splints.  He denied any intermittent pain in his legs and 
stated that his pain radiated from his knees to his ankles 
with a pulling sensation.  It was noted that the veteran had 
participated in a road march the previous day.  He had edema 
of both legs.  The assessment was possible muscle spasms, 
rule out stress fractures, possible blisters.  He was 
instructed to rest, ice, compress and elevate.  He was then 
seen by a physician's assistant who noted pre-tibial edema 
bilaterally.  The assessment was overuse syndrome.  The 
veteran was placed on a profile with no running or marching 
for ten days.  

January 1992 service medical records indicate that the 
veteran complained of having a knot in his chest.  His chest 
was tender along the lower rib cage.  No assessment or 
diagnosis was recorded.  Chest X-rays indicated no evidence 
of an abnormality of the lungs or heart, and no fracture of 
the ribs was seen.

In March 1992, the veteran complained of blisters, shin 
splints and muscle spasms in his back and shoulders for four 
hours, during and after a road march.  Objective examination 
revealed pain on palpation of the upper back and shoulders.  
He had decreased strength to resistance.  As to the shin 
splints, there was no edema or sign of deformity.  An 
assessment of strained muscles, shin splints, and hot spots 
on feet was recorded.  The veteran was then re-examined and 
the assessment was muscle complaints secondary to road march.  

Service separation examination in July 1993 revealed his 
upper extremities and lower extremities were normal.  On his 
June 1993 Report of Medical History, the veteran checked 
boxes for having swollen or painful joints, pain or pressure 
in his chest, cramps in his legs, and a painful or trick 
shoulder.  On the back of his Report of Medical History, the 
physician recorded the following relevant notes.  The veteran 
reportedly had stabbing pains in his chest while resting, 
lasting a few seconds and resolving on their own.   He had 
never seen a physician for the problem.  He reportedly had 
cramps in his legs after running sometimes.  He reported 
having a bilateral dislocation of his shoulder in the past, 
the last occurrence of which was 6 months earlier.  He had 
never seen a physician for the problem.  

The report of a VA examination in July 1996 for the veteran's 
complaints of chest pain, included a diagnosis of chest pain, 
etiology undetermined.  

A July 1996 VA General Medical Examination noted the 
veteran's medical history included injury to the right 
shoulder.  Under the heading for examining the 
musculoskeletal system, no findings related to the right 
shoulder were recorded.  The diagnoses included injury to 
right shoulder from lifting heavy loads.  A July 1996 VA 
examination of the joints included the veteran's history of 
dislocating the right shoulder in Saudi Arabia while closing 
the hatch of a tank.  He stated that an enlisted man who was 
a medic had allegedly reduced the shoulder.  He later saw a 
doctor, while he was still in Saudi Arabia, who made a 
diagnosis of bursitis.  On examination the right shoulder 
made a popping noise, which was painful when he flexed the 
right shoulder or abducted it.  He also reported pain when 
throwing a ball.  Objective evaluation found no swelling or 
deltoid atrophy.  When the veteran adducted and flexed the 
shoulder there was an audible and palpable popping from the 
shoulder joint which was also painful.  He was slightly 
tender in the subcromial area.  X-rays of both shoulders were 
negative.  A diagnosis of possible subacromial tendonitis of 
the right shoulder was recorded.  

Based on those records, the RO denied the veterans' claims 
for service connection for a bilateral ankle condition, shin 
splints, chest pains, leg cramps and a bilateral shoulder 
disorder in September 1996.  The RO denied the claim for a 
bilateral ankle disorder as not well grounded on the basis 
that there was no evidence of any chronic disability of the 
ankles attributable to the veteran's military service.  The 
RO denied the claim for shin splints on the basis that 
although shin splints were treated in service in March 1992, 
the condition was shown to have resolved with no residuals 
and shin splints were not diagnosed on VA examination.  The 
RO denied the claim for chest pains on the basis that a 
condition causing chest pains was not shown in service, and a 
condition causing chest pains was not diagnosed on VA 
examination.  The RO denied the claim for leg cramps on the 
basis that while the veteran reported leg cramps after 
running in service, leg cramps were not noted on VA 
examination.  The RO denied the claim for a bilateral 
shoulder disorder on the basis that bilateral shoulder pain 
was shown in March 1992 after a road march with no chronic 
condition shown as there were no additional references to 
shoulder pain thereafter.  

The evidence submitted since September 1996 includes:  

January 2001 VA treatment records noted that the veteran had 
a history of shin splints while in the infantry.

A January 2002 VA Persian Gulf War examination report did not 
include a diagnosis of any clinical disorders.  June 2002 VA 
Persian Gulf War examination included review of his X-rays of 
the shoulder which were normal.  The VA examiner stated that 
other than his knees and back, the remainder of the 
musculoskeletal examination was normal.  The diagnoses 
included status post shoulder dislocation with chronic joint 
and muscle pains.  

February 2002 VA X-rays of the shoulders were normal.  March 
2002 VA records include an assessment of a history of shin 
splints, pain in the anterior shin like the veteran had in 
the military, and right shoulder pain.  

February 2004 VA examination reported noted that X-rays 
showed a small osteophyte in the right ankle.  Degenerative 
joint disease of the right ankle was the assessment.  March 
2002 VA records include an assessment of right shoulder pain.  

June 2004 VA outpatient treatment records include complaints 
of right shoulder pain from an injury in service.  

In order to reopen his claim the veteran must submit new and 
material evidence.  After reviewing the additional evidence 
obtained since September 1996, the Board has concluded the 
evidence is new, but not material as it is cumulative and 
redundant.  While the claims folder includes evidence which 
was not in the claims folder in 1996, and may be considered 
new, it is merely reports facts already in evidence.  

The evidence in the claims folder prior to September 1996 did 
not include any clinical diagnoses which were attributable to 
the claimed ankle condition.  Only reports of pain and 
history of those disorders.  The records obtained since 
September 1996 related to the right ankle include a VA X-ray 
in February 2004 that found a small osteophyte and diagnosed 
degenerative joint disease of the right ankle.  However, that 
finding more than ten years after the veteran's separation 
from the service does not provide any evidence of a right 
ankle disorder in service or any evidence or degenerative 
joint disease during the initial post service year.  While it 
is new and relevant to the issue, when considered with all 
the evidence of record it is not so significant that it must 
be considered to fairly consider the merits of the claim.  

With respect to shin splints and leg cramps, the evidence in 
September 1996 was found to reflect that the complaints in 
service had resolved.  No additional evidence indicating a 
contrary conclusion has been presented since September 1996.  
The fact that a history of shin splints is noted in some of 
the additional post service records which have been presented 
is not adequate to reopen the claim.  The Board notes in this 
regard that the term shin splints is not a diagnosis but 
rather a general name for pain at the front of the lower leg.  
One requirement for service connection, whether direct or 
secondary, is that the claimed disability currently exists.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  A complaint of 
pain alone, without a diagnosed related disorder, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  

Regarding his claim for chest pain, the Board notes that the 
claim was previously denied on the basis that a condition 
causing chest pains was not shown in service, and a condition 
causing chest pains was not diagnosed on VA examination.  The 
additional evidence presented since that time is likewise 
negative for both a chest disorder and a medical opinion 
linking a chest disorder to service.  

Regarding the claim for service connection for a bilateral 
shoulder disorder, the Board notes that in September 1996, 
the RO rejected the veteran's claim for a bilateral shoulder 
disorder even though there was a diagnosis of "possible" 
tendonitis of the right shoulder.  The RO denied the claim 
for a bilateral shoulder disorder on the basis that bilateral 
shoulder pain was shown in March 1992 after a road march with 
no chronic condition shown as there were no additional 
references to shoulder pain thereafter.  The evidence related 
to the right shoulder submitted since September 1996 is 
merely cumulative and redundant.  It includes additional 
reports of the history given by the veteran's report of the 
claimed dislocation in service and ongoing complaints of 
pain.  That evidence is merely a restatement of the evidence 
in the claims folder in September 1996.  X-rays of the 
shoulders submitted since September 1996 are normal.  There 
has been no confirmed diagnosis of either tendonitis or any 
other disorder of the right shoulder.  Moreover, no medical 
opinion has been presented linking a current shoulder 
disorder to service.  The evidence is cumulative and 
redundant.  It is therefore not material.  

The veteran in his January 2007 letter reiterated his 
contentions that he had muscle and joint pain which he 
attributed to service.  He stated he had been told he had 
fibromyalgia.  He did not specifically address his complaints 
of either shoulder or ankle symptoms.  The Board notes that 
such testimony is cumulative and redundant as it essentially 
duplicates the previously considered evidence.  In this 
regard, the veteran's contentions and the claimed history 
were fully noted in the examination report which was 
considered in connection with the prior denial of the claim.  
They are not new, as the appellant had asserted such at the 
time of the previous rating decisions.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  For these reasons, 
the testimony does not serve as a predicate to reopen a 
previously disallowed claim under the facts of this case.

In summary, the evidence submitted since September 1996 is 
not so significant that it must be considered in order to 
fairly decide the claims.  In general to establish service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The additional records, in the 
absence of both specific diagnoses and competent evidence of 
a nexus to service, are not so significant that they must be 
considered to fairly decide the merits of the claim.  The 
additional evidence which has been submitted is not new and 
material, and the claims for service connection for a 
bilateral ankle conditions, shin splints, chest pains, leg 
cramps, and a bilateral shoulder disorder have not been 
reopened.  


ORDER

An increased rating for duodenal ulcer with recurrent 
diarrhea is denied.  

New and material evidence has not been submitted to reopen 
the claims for service connection bilateral ankle disability, 
residuals of shin splints, chest pain, leg cramps and a 
bilateral shoulder disability, and the appeal is denied.  





____________________________________________ 
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


